Citation Nr: 0323214	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. J.G., and Mr. P.C.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service from November 1941 
to April 1942 and from July 1945 to May 1946.  He died on 
February [redacted]
, 1998.  The appellant is his surviving spouse.

This appeal arises from March 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  In these decisions, the 
RO denied entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran had recognized military service from November 
1941 to April 1942 and from July 1945 to May 1946.

3.  The veteran died on February [redacted]
, 1998 and his certificate 
of death indicated the cause of his death was lung cancer.  
No other significant conditions contributing to his death 
were noted.

4.  The cause of the veteran's death was not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.




CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 1991 & 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991), Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters of September and December 2000, VA 
informed the appellant of the actions she must take and the 
type of lay and medical evidence required in order to 
establish her current claim.  She was specifically informed 
in these letters that this evidence should include medical 
evidence showing a relationship between the veteran's cause 
of death and a disease or injury resulting from his military 
service.  The letters informed the appellant of the type of 
actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  These letters also 
informed the appellant of the development that would be 
completed by VA in substantiating her claims, to include 
obtaining pertinent records and a VA examination, if 
appropriate.  In the Statement of the Case (SOC) of August 
2002 and the Supplemental Statement of the Case (SSOC) of 
September 2002, VA specifically notified the appellant of the 
evidence that it had considered.  The SOC and SSOC also 
notified her of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  In addition, the 
appellant received notification of the statutes and 
regulations governing VA's duty to notify and assist in the 
SOC.  She was provided the opportunity to submit additional 
argument based on these provisions.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The appellant has not alleged that the 
veteran was ever treated at a VA facility or received 
Workers' Compensation or Social Security Administration 
disability benefits, and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  As this case concerns 
the cause of the veteran's death, a VA compensation 
examination cannot be conducted.  While there is lay evidence 
alleging that the veteran incurred a lung disability and/or 
cancer during his military service, there is no 
competent/contemporaneous medical evidence of such a 
disability.  During his lifetime, the veteran never claimed 
that he had incurred any wounds or illnesses during his 
military service other than malaria.  Accordingly, VA need 
not obtain a medical opinion in this case because there is no 
competent/contemporaneous medical evidence on which an 
opinion can be based and, thus, there is no reasonable 
possibility that any current medical opinion would 
substantiate the claim.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 

The appellant has identified private treatment from an 
Antonio L. Villanueva, M.D.  A statement from this physician 
noting results of his examination and treatment was received 
in October 2001.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  At her hearing in September 2002 and in various 
written contentions to include her substantive appeal of 
September 2002, the appellant has repeatedly indicated that 
she does not have any other medical evidence to present in 
the current appeal.  The veteran's certification of death 
dated in May 1999 was received in August 2000.  This 
certification does not identify any medical treatment 
received by the veteran.  VA has requested that the appellant 
identify pertinent medical records and complete and submit 
enclosed release forms in its letter of December 2000.  The 
appellant has failed to respond to this request.  Based on 
the appellant's failure to cooperate in the identification of 
pertinent medical evidence, even after notification in the 
SOC and SSOC that a lack of such evidence resulted in the 
denial of claim, the Board finds that further attempts to 
obtain this evidence would be futile.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (The duty to assist is not always 
a one-way street.  If a claimant wishes help, he or she 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.)  In addition, as no pertinent 
evidence has been identified, the duty to notify the 
appellant of an inability to obtain identified records has 
been met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  The appellant requested a hearing before VA and 
such a hearing was provided in September 2002.  By letter of 
January 2003, the RO informed the appellant that her case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in her claim.  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of the Veteran's Death

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.  Findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces." 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the National Personnel Records Center 
(NPRC) confirmed in December 2000 that the veteran had active 
military service for VA purposes from November 1941 to April 
1942 and from July 1945 to May 1946.  The service 
department's determination regarding the veteran's period of 
active service is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and malignant tumors become manifest 
to a degree of ten percent disabling within one year of his 
or her separation from active military service; such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The veteran made no allegation during his lifetime that he 
had incurred any type of disease or disability as a result of 
his military service.  The service medical records reveal 
that he was given a comprehensive physical examination in 
July 1945.  When questioned on his belief if he was 
physically sound and well, the veteran responded with 
"yes."  On examination his lungs were found to be normal, 
however, no chest X-ray was taken.  Under a question on the 
examination form for a summary of defects, the examiner 
simply noted "fit."

In an affidavit taken in May 1946, the veteran indicated that 
he had contracted malaria in May 1942 soon after the 
surrender of U. S. Forces in the Philippines.  After 
recuperating, he worked as a farmer with his father during 
the Japanese occupation.  

A statement dated in July 2001 by Antonio L. Villanueva, M.D. 
indicated that he had treated the veteran for a number of 
complaints from June to December 1949.  These complaints 
included chest pain and a persistent cough.  The diagnoses 
were chest and back pains affecting the lumbar region, post-
traumatic stress disorder, urinary tract infection, cardiac 
distress, nocturnal fevers, loss of appetite, loss of weight, 
avitaminosis, headaches, high fevers, insomnia, and general 
debility.  It was noted that the veteran's family had a 
history of being prone to cancer.  The veteran's prognosis 
was noted to be poor.  

A certification of the veteran's death dated in May 1999 
revealed that he had died on February [redacted]
, 1998.  It was noted 
that the cause of death was lung cancer.  There was no 
indication that an autopsy had been performed.

The appellant has alleged that the veteran either contracted 
a disability that led to his lung cancer or directly 
contracted his lung cancer as a result of his active military 
service.  She appears to contend that based on the veteran's 
military service and her current poor health and economic 
position she should be entitled to some form of VA 
compensation.  At a hearing on appeal in September 2002, two 
former comrades of the veteran's testified that he had 
participated in combat operations during World War II.  A 
"CERTIFICATION" signed in April 2001 by 20 different lay 
individuals, presumably former comrades of the veteran, 
indicated that the veteran contracted his "sickness lung 
cancer" during his military service in World War II.  

Although a lay person is competent to testify as to 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board cannot base 
is decisions on its own unsubstantiated medical opinion, but 
instead, must rely on the opinion of competent medical 
professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the above medical evidence, the Board finds that the 
disorder causing or contributing to the veteran's death was 
solely his lung cancer.  Based on the certificate of death 
conclusions, it appears that there was no other condition, 
disease, or disability that contributed to his death.  There 
is no competent medical evidence that the veteran's lung 
cancer existed during the veteran's military service or 
within a year of his separation from such service in May 
1946.  There is no medical opinion that has linked his lung 
cancer or any other lung disease to the veteran's military 
service.  While the veteran's complaints during 1942 indicate 
that he may of suffered with malaria and Dr. Villanueva's 
letter of July 2001 reveals a number of ailments existed in 
1949, this evidence does not indicate that any type of lung 
cancer was incurred in or connected with the veteran's 
military service.  As the available medical evidence does not 
place the onset of the veteran's lung cancer prior to the 
1990s (that is, many years after the veteran's separation 
from the military), the presumptive service connection 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not 
applicable.  Therefore, the Board finds the most probative 
medical evidence does not establish that the cause of the 
veteran's death (that is, lung cancer) was incurred or 
aggravated during his military service or within any 
applicable presumptive period.

It is the Board's determination, based on the competent 
medical evidence of record, that the cause of the veteran's 
death is not service connected.  While the appellant and 
other lay observers are competent to report symptoms and 
injuries, the preponderance of the medical evidence does not 
support the award of service connection for the veteran's 
lung cancer.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the cause 
of the veteran's death than the appellant's and other lay 
statements.  To the extent that the appellant and other lay 
observers associated the veteran's lung cancer with his 
military service, this lay evidence is not competent or 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  To this extent, 
the preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

